 




THIRD AMENDMENT TO PURCHASE AND SALE CONTRACT




THIS THIRD AMENDMENT TO PURCHASE AND SALE CONTRACT (the “Third Amendment”) is
made and entered into as of the 8th of February, 2010, by and between MCP
RETAIL, LLC, a Florida limited liability company ("Seller") and INLAND REAL
ESTATE ACQUISITIONS, INC., an Illinois corporation (“Buyer”).




W I T N E S S E T H:




WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Contract
dated December 21, 2009, as amended, for the purchase and sale of Pleasant Hill
shopping center located in Kissimmee, Florida and as legally described by the
contract (the “Agreement”).




WHEREAS, Seller and Buyer have mutually agreed to amend certain provisions of
the Agreement.




NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Seller and Buyer agree as follows:




1.

The second line of Section 4(a) is amended by deleting the date “February 8,
2010” and inserting the date “February 9, 2010” therein.




2.

This Third Amendment may be executed in one or more counterparts, each of which
shall constitute an original and all of which taken together shall constitute
one Third Amendment. Each person executing this Third Amendment represents that
such person has full authority and legal power to do so and bind the party on
whose behalf he or she has executed this Third Amendment.  Any counterpart to
this Third Amendment may be executed by facsimile copy and shall be binding on
the parties.




The Agreement shall remain in full force and effect, as modified hereby.  




PLEASE SEE FOLLOWING PAGE FOR SIGNATURES








SELLER:




MCP RETAIL, LLC

a Florida limited liability company




MCP RETAIL, LLC

a Florida limited liability company




By: /s/ Paul D. Johnson, Jr.

Name: Paul D. Johnson, Jr.

Its: Attorney-in-fact










BUYER  




INLAND REAL ESTATE ACQUISITIONS, INC.

An Illinois corporation




By: /s/ Lou Quilici

Print name: Lou Quilici

Title: Sr. VP














2











